DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in a telephone interview with Stephen Hsu on 2/18/2022.



IN THE CLAIMS:

generating, by a compiler, a map file according to program codes loaded from the memory device;
loading, by a processor, the map file from the compiler;
obtaining, by the processor, a plurality of functions through the map file of the compiler, wherein the functions comprise at least one normal function and at least one application programming interface (API) function, and the map file comprises names of the normal function and the API function, wherein the function which is not be utilized actually is not analyzed;
distinguishing, by the processor, the normal function and the API function according to the names;
loading, by the processor, at least one source code from the memory device;
executing, by the processor, parsing for the at least one source code of the memory device through the map file;
determining, by the processor, whether or not one of the at least one API function is identical to or is defined as the at least one normal function according to a symbol of the source code to develop a mapping relationship between the at least one API function and the at least one normal function in the memory device;
determining, by the processor, whether or not another function which is called by the normal function of the source code is a normal function or a API function through the 
recording, by the processor, quantity of functions which are called by the normal function, quantity of functions which call the normal function and/or whether the normal function corresponds to the API function or not in the memory device;
when one of the functions which are called by the normal function is neither the normal function nor the API function, updating, by the processor, the quantity of functions which are called by the normal functions and calling the normal functions to
confirm the calling relationship in the memory device, and recording, by the processor, the normal functions in a normal function database of the memory device.
2. (Previously Presented) The function management method as claimed in claim 1, wherein in the step of obtaining the functions through the map file, further comprising developing the normal function database of the at least one normal function of the memory device and developing an API function database of the at least one API function of the memory device.
3. (Previously Presented) The function management method as claimed in claim 2, wherein the normal function database of the memory device records name of the at least one normal function, the quantity of functions which are called by the at least one normal function, the quantity of functions which call the at least one normal function and/or whether the at least one normal function maps to the at least one API function or 
4-5. (Canceled)
6. (Previously Presented) The function management method as claimed in claim 2, wherein when one of the at least one API function is determined to being identical to or being defined as the at least one normal function according to the source code, obtaining the normal function and the API function which have the mapping relationship from the normal function database of the memory device and the API function database of the memory device, marking that the normal function maps to the API function in the normal function database of the memory device, and recording the mapping relationship between the normal function and the API function in a mapping relationship database of the memory device.
7. (Previously Presented) The function management method as claimed in claim 6, wherein in the step of developing the calling relationship between the at least one 
normal function, further comprising reading the source code, and obtaining the normal function of the source code from the normal function database of the memory device according to the source code.
8. (Previously Presented) The function management method as claimed in claim 7, wherein when another function which is called by the normal function of the source code is the normal function, recording the calling relationship between the normal function 
9. (Original) The function management method as claimed in claim 8, wherein when another function which is called by the normal function of the source code is not a normal function, determining that another function which is called by the normal function of the source code is an API function.
10. (Previously Presented) The function management method as claimed in claim 9, wherein when another function which is called by the normal function of the source code is the API function, obtaining the normal function which is mapped to the called API function through the mapping relationship database of the memory device, recording a calling relationship between the normal function and another normal function which is mapped to the API function in the calling relationship database of the memory device. 11-16. (Cancelled)


Allowable Subject Matter
3.	Claims 1 - 3 and 6 - 10 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
          Regarding claim 1, the closest prior art is Khawand et al. (U.S. Publication 2007/0150881), Ambekar et al. (U.S. Publication 2005/0204368), Peri-Glass et al. (U.S. Patent 8,904,358) and Mosberger (U.S. Publication 2006/0020918).  Khawand teaches a function management method for a memory device, comprising: obtaining, by a parsing module,  a plurality of functions through a map file of a compiler; and executing, 
	However, the art of record does not teach, nor render obvious a function management method for a memory device, comprising: generating, by a compiler, a map file according to program codes loaded from the memory device; loading, by a processor, the map file from the compiler; obtaining, by the processor, a plurality of determining, by the processor, whether or not one of the at least one API function is identical to or is defined as the at least one normal function according to a symbol of the source code to develop a mapping relationship between the at least one API function and the at least one normal function in the memory device; determining, by the processor, whether or not another function which is called by the normal function of the source code is a normal function or a API function through the mapping relationship to develop a calling relationship between the at least one normal function in the memory device; and recording, by the processor, quantity of functions which are called by the normal function, quantity of functions which call the normal function and/or whether the normal function corresponds to the API function or not in the memory device; when one of the functions which are called by the normal function is neither the normal function nor the API function, updating, by the processor, the quantity of functions which are called by the normal functions and calling the normal functions to confirm the calling relationship in the memory device, and recording, by the processor, the normal functions in a normal function database of the memory device.
Claims 2, 3 and 6 - 10 are allowed for at least the reasons of claim 1.  

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/WILLIAM C WOOD/
Examiner, Art Unit 2193               


/Chat C Do/Supervisory Patent Examiner, Art Unit 2193